Title: From George Washington to Arthur St. Clair, 8 August 1782
From: Washington, George
To: St. Clair, Arthur


                  
                     Dr Sir
                     Head Quarters 8th Augst 1782
                  
                  The Army under my Immediate Command, is on the point of takg the field—Your Services will be necssary—You will therefore be pleased to repair to this Department as soon as possible where a Command will be allotted to you.I am &c.
                  
                     G.W.
                  
               